Robinson, J.
(dissenting). In this case the plaintiff sues to recover $59.90 for meats and groceries sold and delivered to the defendants at their request. The plaintiff claims under a written assignment made to him by Miller & Posey. The answer is a general denial. The defense was that the goods in question were sold to one Bowman, and that the sale was not for and at the request of the defendants. The plaintiff appeals from a judgment and order denying a new trial. There was no fair question on the sufficiency of 'the assignment of the correctness of the account. The goods were delivered to Bowman as necessary supplies to run a threshing machine in the operation of which Bowman and the defendants were jointly interested. As it seems, Bowman was competent to run a threshing machine, but he had no means to buy a machine or to operate it. The defendants owned a threshing machine and arranged with Bowman to run it. They sold the machine to him, taking back a chattel mortgage for the full amount of the purchase money, as he had no means to buy or to operate a machine.' The agreement was that the defendants should pay the expense of operating the machine and receive nearly all its earnings. It was a joint venture in which Bowman and the defendants were in reality partners, and they were to receive the greater part of the profits. Hence, regardless of any special promise, they might well be held for the meats and groceries necessary to operate the machine. And the evidence does fairly show that the defendants specially promised and agreed to pay the expense, and on the faith of that agreement Miller & Posey parted with their meats and groceries. The fact that the defendants sold the machine to Bowman and took back a mortgage for the purchase money, agreeing with him to operate the machine for their mutual benefit, does not relieve the defendants of responsibility. He who takes the benefit must bear the burden. The law respects form less than substance. There was not a fair trial. The judgment is reversed and a new trial granted.
*132Note. — Refusal to allow cross-examination of a witness upon matters brought out on direct examination and relevant to the issue is a denial of an absolute right, and has geen generally held to be sufficient ground for reversal, as will be seen by an examination of the cases collated in note in 25 L.R.A. (N.S.) 683. So that the action of the court in Ruddick v. Buchanan in allowing cross-examination of matters covered by the direct examination was manifestly proper.